Citation Nr: 0308605	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to burial benefits at a higher rate.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is the daughter of a deceased veteran who had 
active service from September 1942 to July 1943. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the Winston-Salem, 
North Carolina Regional Office (RO), which authorized payment 
of burial benefits at the rate for a veteran dying due to 
nonservice-connected disabilities while hospitalized at a VA 
facility, and determined that the cause of the veteran's 
death was not service-connected.  


FINDINGS OF FACT

1.  The veteran died in February 1999; the cause of death 
listed on his death certificate is cardio-respiratory arrest, 
due to severe chronic obstructive pulmonary disease, cor 
pulmonale, due to chronic respiratory failure, due to atrial 
fibrillation.

2.  At the time of his death, the veteran had established 
service connection for post-traumatic syndrome with headaches 
and anxiety (rated 50 percent), paralysis of the right facial 
nerve (rated 30 percent), traumatic scars of the face (rated 
10 percent), and residuals of a right maxilla fracture (rated 
noncompensable); the combined rating for the service 
connected disabilities was 70 percent.

3.  Cardio-respiratory arrest, chronic obstructive pulmonary 
disease (COPD), cor pulmonale, chronic respiratory failure, 
and atrial fibrillation were not manifested in service; 
cardiovascular disability was not manifested in the first 
year following the veteran's discharge from active duty; and 
none of the listed death-causing disorders is shown to have 
been related to service or to a service-connected disability.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death for 
the purpose of establishing entitlement to a higher rate of 
burial benefits is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 2302, 2303, 2307 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.1600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  While 
the case was initially denied as not well-grounded, the claim 
has since been considered on the merits, and well-
groundedness is no longer an issue.  The appellant was 
informed by a March 1999 letter that her claim for burial 
benefits at the service-connected rate was denied as the 
veteran's death was not found to be due to service-connected 
disability.  In a July 2000 statement of the case (SOC), 
supplemental statements of the case (SSOC) dated in September 
2001, June 2002, and January 2003, and various correspondence 
from VA (including a January 2002 letter specifically 
addressing the VCAA), the appellant was advised of the 
controlling law and regulations.  These communications 
clearly explained her rights and responsibilities and advised 
her what evidence was of record and what type of evidence 
could substantiate her claim.  Furthermore, they (and 
specifically the January 2002 VCAA letter and the June 2002 
SSOC) advised her of her and VA's respective responsibilities 
in the development of the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record includes the veteran's death certificate, service 
medical records, medical records showing treatment prior to 
his death, and a VA medical opinion regarding the possibility 
of a relationship between the veteran's death and his 
service-connected disorders.  There is no indication that any 
pertinent records remain outstanding.  All notice and duty to 
assist requirements are met.

Factual Background

During his lifetime the veteran had established service 
connection for post-traumatic syndrome with headaches and 
anxiety (rated 50 percent), paralysis of the right facial 
nerve (rated 30 percent), traumatic scars of the face (rated 
10 percent), and residuals of a right maxilla fracture (rated 
noncompensable).  The combined rating for the service 
connected disabilities was 70 percent.

The veteran's death certificate reveals that he died on 
February [redacted], 1999 at the VA medical Center in Fayetteville, 
NC.  The cause of death listed was cardio-respiratory arrest, 
due to severe COPD, cor pulmonale, due to chronic respiratory 
failure, due to atrial fibrillation.  

Service medical records contain no mention of cardiovascular 
or respiratory problems.  The veteran was treated during 
service for injuries to the head and face suffered in an 
motor vehicle accident.  

VA examinations in October 1943 and February 1945 revealed no 
abnormalities of the veteran's heart, vascular system or 
lungs.  Chest X-rays in February 1951 showed no abnormality 
of the heart or lungs.  On VA examination in December 1952, 
examination of the cardiovascular system  revealed a snapping 
first sound with Grade 1 harsh apical systolic murmur, and no 
enlargement. 

VA and private medical records show that since separation 
from service in 1943, the veteran has been treated for 
anxiety and for residuals of an accident in service which 
resulted in a head injury with neurological damage, scarring, 
and a maxilla fracture.  

The earliest medical evidence of treatment for problems 
possibly related to the heart, vascular system or lungs is in 
1956.  In October and November 1956, the veteran was 
hospitalized at a VA hospital for 16 days for evaluation of 
complaints of chest pains.  The final diagnosis was pleurisy, 
acute, organism unknown.  The veteran was admitted to the VA 
psychiatric ward in October 1958 for various complaints 
including nervousness, peculiar behavior, and hallucinations.  
He also reported chest pains.  It was noted that in 1956 he 
was seen for chest pains diagnosed as anxiety reaction.  The 
final diagnosis was acute brain syndrome due to alcoholism.

In March and April 1974, the veteran was hospitalized at the 
VA facility in Beckley, WV, for problems including pulmonary 
emphysema.  It was noted that he had worked in coal mines for 
17 years and that he was admitted because of pain over the 
xiphoid area off and on for about a week.  EKG showed 
specific ST-T wave changes and a chest X-ray revealed 
pulmonary emphysema.  Auscultation of the chest revealed 
decreased vocal fremitus with scattered wheezes all over both 
lung fields anteroposteriorly.  Acute bronchitis was 
diagnosed.  He improved progressively over the next two weeks 
and was discharged asymptomatic. 

A May 1981 VA hospital summary shows that the veteran was 
admitted for treatment for possible pneumonia and COPD.  His 
history included left sided spontaneous pneumothorax three 
years earlier, history of pneumonia times three, and history 
of pleural effusion in the past.  The examiner noted that the 
veteran also had a history of a heart attack in 1956.  Chest 
X-rays revealed interstitial fibrosis and pulmonary 
emphysema.  

In March 1985 the veteran was admitted to a VA facility for 
COPD with acute exacerbation secondary to left lower lobe 
pneumonia.  In September 1986, he was admitted for VA 
treatment of problems diagnosed as including chronic airflow 
limitation with acute exacerbation and arteriosclerosis.  It 
was noted that he had gained about 20 pounds over a number of 
years and that he smoked about 40 cigarettes daily for 50 
years before quitting about a year earlier.  On release, home 
oxygen was prescribed.  

A VA discharge summary reveals that in May and June 1988 the 
veteran was hospitalized for treatment of problems including 
chronic airflow limitation with sinusitis, atherosclerotic 
cardiovascular disease, and nonspecific chest pain.  In 
December 1990, he was admitted for left lower lobe pneumonia 
and exacerbation of COPD secondary to pneumonia.

A VA discharge summary shows that in September 1992 the 
veteran was admitted for acute exacerbation of severe COPD 
and emphysema.  He had increasing dyspnea and wheezing.  It 
was noted that he had a longstanding severe COPD for which he 
was on home oxygen, and was also known to have an anxiety 
disorder.   

VA psychiatric examination in November 1992 produced 
diagnoses including organic brain syndrome, passive 
aggressive personality disorder, atherosclerotic heart 
disease, COPD, severe psychosocial stresses, and poor 
adaptive functioning.  VA hospital records from November 1992 
through January 1993 show admissions for treatment of these 
conditions.

On VA field examination in November 1993, it was reported 
that the veteran's physical and mental disabilities had 
progressed to the point where he was not able to live without 
24 hour care and supervision and that he did not have the 
capacity to manage his funds.   

Additional VA inpatient and outpatient treatment record show 
ongoing treatment for progressively worsening problems with 
psychiatric and neurological disorders,  problems with the 
ears, and increasingly severe problems with the heart and 
lungs.  

Private records reveal that the veteran was admitted to 
Onslow Memorial Hospital (OMH) in January 1996 for dyspnea 
and atrial fibrillation.  The final diagnoses included: acute 
atrial fibrillation; acute bronchitis with pneumonitis; 
severe terminal COPD exacerbation; hypertension; angina; and 
respiratory failure.  He was stabilized and then transferred 
to the VA hospital in Fayetteville, NC, in February 1996.  
The impression on the VA hospitalization report included 
respiratory failure secondary to severe COPD; acute and 
chronic bronchitis; cor pulmonale; pulmonary fibrosis; atrial 
fibrillation; and chronic anxiety reaction.  

In February 1999, the veteran was again admitted to OMH with 
respiratory failure.  It was noted that he had a long history 
of COPD with several hospitalizations there and at the VA 
hospital in Fayetteville.  He had been bedridden for the past 
year and required continuous nasal oxygen as well as chronic 
steroid treatment for several years.  Gradual deterioration 
over the past year was reported.  On arrival he appeared to 
be moribund with cachexia and respiratory failure.  The 
diagnoses were respiratory failure, chronic bronchitis and 
emphysema, cachexia, supraventricular tachycardia, and 
coronary artery disease by history.  After stabilization, he 
was transferred to Fayetteville.  The VA hospital summary 
noted the veteran's history of advanced COPD, pulmonary 
fibrosis, cor pulmonale, atrial flutter fibrillation and 
history of frequent hospitalizations.  The veteran was 
treated with steroids, antibiotics, bronchodilators, oxygen 
and Cardizem.  His condition deteriorated, and on the night 
of February [redacted], 1999, he developed respiratory distress, 
progressively went downhill, and expired.

Following the veteran's death, the appellant submitted a 
claim for burial benefits.  In March 1999, the RO granted 
burial benefits based on non-service-connected death in a VA 
hospital.  In her November 2001 VA Form 9, the appellant 
asserted, in essence, that her father's service-connected 
disorders, including post-traumatic syndrome led to his 
health deterioration and eventual death.

VA solicited a medical opinion as to whether the veteran's 
service-connected disabilities had an impact on any of the 
conditions that led to his death.  In an August 2002 opinion, 
a VA physician stated that he could see no connection between 
the veteran's COPD or atherosclerotic heart disease and any 
of his service-connected disorders.  He indicated that he 
reviewed the claims file, he noted the veteran's service-
connected conditions and the conditions listed on the 
veteran's death certificate, and he concluded that "the 
veteran's service-connected conditions did not cause any of 
the conditions which led to his death and they did not 
contribute materially or hasten the veteran's death."    

Analysis

If at the time of death the veteran was in receipt of pension 
or compensation, certain burial benefits are warranted.  
38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600(a) and 
(b).  The amount of the benefits varies depending on whether 
the cause of death is related to service or to a nonservice-
connected condition (and whether or not he died in a VA 
facility).  Id.

The appellant has been granted burial benefits at the rate 
pain when the veteran dies in a VA facility and the cause of 
his death is not service-connected; she seeks burial benefits 
at the service connected rate.  To establish entitlement to 
burial benefits at that higher rate, it must be shown that 
the cause of the veteran's death was service connected, i.e., 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  
Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Certain diseases, including cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38  U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

During the veteran's lifetime, service connection was 
established for post-traumatic syndrome with headaches and 
anxiety, paralysis of the right facial nerve, traumatic scars 
of the face, and the residuals of a right maxilla fracture, 
rated 70 percent combined.  None of the veteran's service-
connected disabilities is shown to have been a factor in 
causing, or accelerating, his death from cardio-respiratory 
arrest, due to severe COPD, cor pulmonale, due to chronic 
respiratory failure, due to atrial fibrillation.  Careful 
review of all medical records on file reveals no indication 
that any of the service-connected disorders caused or 
contributed substantially or materially to the cause of his 
death.  A VA physician, who reviewed the claims file 
specifically for the purpose of providing a medical opinion, 
opined in August 2002 that "the veteran's service-connected 
conditions did not cause any of the conditions which led to 
his death and they did not contribute materially or hasten 
the veteran's death."  There is no medical opinion to the 
contrary.

The conditions identified as having caused the veteran's 
death are cardio-respiratory arrest, due to severe COPD, cor 
pulmonale, due to chronic respiratory failure, due to atrial 
fibrillation.  There is no competent evidence that 
cardiovascular/pulmonary disability was manifested in service 
or that cardiovascular disease was manifested in the first 
postservice year (so as to warrant presumptive service 
connection for such a disability as a chronic disorder under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).  

The lapse of many years between the veteran's separation from 
service in 1943 and the earliest medical evidence of 
treatment for possible heart, vascular or lung problems, in 
1956, is also a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).    

In short, there is no medical evidence supporting a 
determination that the conditions causing the veteran's death 
were related to service.  The appellant's primary contention 
is that the veteran's service-connected disorders contributed 
to cause his death.  There is no competent (medical) evidence 
supporting that contention.  Again, as noted, a VA physician 
who reviewed the case in February 2002 specifically concluded 
that service connected disability did not cause or contribute 
to cause the veteran's death.  

Regarding the appellant's own beliefs that the veteran's 
service-connected conditions contributed to cause his death, 
as a layperson, she is not competent to offer opinions 
regarding medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  

As there is no competent evidence relating the cause of the 
veteran's death to service or to a service-connected 
disability, service connection for the cause of his death for 
the purpose of establishing entitlement to burial benefits at 
a higher, service-connected, rate is not warranted.





ORDER

Service connection for the cause of the veteran's death for 
the purpose of establishing entitlement to burial benefits at 
a higher (service connected) rate is denied.



	                        
____________________________________________
	George R Senyk
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

